Citation Nr: 1531355	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-36 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to March 1994.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  That decision reopened the Veteran's previously denied claim of entitlement to service connection for paranoid schizophrenia and then denied the claim on the merits.  

The Veteran's claim was previously before the Board in January 2012 and December 2014, and on both occasions was remanded to the Appeals Management Center (AMC) in Washington, D.C. for additional development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board apologizes for the delay, but additional development is required on the Veteran's claim.  

A remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

During a May 2014 VA examination, the examiner diagnosed the Veteran with schizophrenia.  The Veteran reported that he heard a voice while in the military, which said "no no please stop."  He also reported seeing a dark figure, holding him down.  The Veteran reported this incident to the chaplain in service.  A service treatment record from December 1992 verifies this incident, as it notes that the Veteran sought treatment from the chaplain after being held down and then being released after he called out to Jesus.  The examiner was unable to render an opinion on nexus to service without resorting to speculation.

As noted above, the Veteran's claim was most recently before the Board in December 2014, wherein it requested an addendum opinion.  Although the Board's decision specifically directed the examiner to consider lay statements made by the Veteran and his girlfriend that the Veteran has had mental health problems since service, this directive was not followed, as the March 2015 examiner merely cut and pasted his prior May 2014 opinion, and then cited to "a significant time gap between [the Veteran's] discharge from the military and subsequent mental health treatment" in finding no nexus to service.  Accordingly, remand is necessary for another addendum opinion with a different examiner.  The Board also notes that the prior examination and opinions did not consider whether a psychosis manifested to a compensable degree within one year of the Veteran's separation from service.  See 38 C.F.R. § 3.309(a).  This should also be addressed upon remand.  

Finally, the Board notes that in March 2013, following its initial January 2012 remand, the Veteran submitted VA Forms 21-4142 authorizing VA to obtain medical records from the Mississippi State Hospital and the Restoration Assisted Living Center.  No dates of treatment were noted on either form.  There are no previous records from the latter provider, and the most recent records from Mississippi State Hospital are from February 2005.  VA erred in not requesting these records at the time the Veteran submitted these release forms, and they must be obtained.   Updated VA outpatient records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations, request outstanding private mental health treatment records of the Veteran, to specifically include records from the Restoration Assisted Living Center and Mississippi State Hospital (for the period after February 27, 2005).  See March 2013 VA Forms 21-4142.

2.  Obtain all outstanding VA treatment records. 

3.  After the above has been completed, forward the claims file to a VA psychiatrist or psychologist other than the May 2014/March 2015 examiner for preparation of an addendum opinion concerning the etiology of the Veteran's psychiatric disorder.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

Based on review of the record, the examiner should provide an opinion that responds to the following:

Is it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current schizophrenia had its onset during, or is otherwise medically related to service?

If not, is it at least as likely as not that any psychosis manifested to a compensable degree within one year of the Veteran's separation from service? 

In rendering the requested opinions, the examiner must consider the Veteran's complaints in service to the chaplain, as well as the Veteran's and his girlfriend's statements that the Veteran has had continuous mental health problems since service.  Medical reasons should be given for accepting or rejecting these lay statements.  

However, in the event that the examiner determines that he or she cannot provide any requested opinion without resorting to mere speculation, the examiner should clearly so state, and explain why, pointing out the evidence necessary to provide an opinion without having to resort to speculation.

4.  After completion of the above, and any additional development deemed necessary, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

